UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM 10-KSB/A (Amendment No.1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 000-30264 NETWORK CN INC. (Name of small business issuer in its charter) Delaware 11-3177042 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 21/F., ChinachemCenturyTower, 178 Gloucester Road, Wanchai, Hong Kong (Address of Principal Executive Offices) (852) 2833-2186 (Registrant’s Telephone Number, including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: NONE Securities registered pursuant to Section 12(g) of the Exchange Act: Title of Each Class Common Stock, $0.001 Par Value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. YES¨ NOx Check whether the issuer (1) filed all reports to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨ NOx The issuer's revenues for the fiscal year ended December 31, 2007 were The aggregate market value of the registrant’s common stock held by non-affiliates computed by reference to the closing price of the common stock on March6, 2008, as reported by OTC Bulletin Board, was approximately $108,294,000.All executive officers, directors and each person who owns 5% or more of the outstanding common stock, based on the filings with the Securities and Exchange Commission, have been excluded since such persons may be deemed affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of March6, 2008, the issuer had 71,546,608shares of common stock, $0.001 par value, outstanding. Documents Incorporated by Reference: None Transitional Small Business Disclosure Format (Check one):YES¨NO x EXPLANATORY NOTE This Amendment No.1 to Form10-KSB (this “Amendment No. 1”) amends the Annual Report on Form10-KSB for the fiscal year ended December31, 2007, originally filed with the U.S. Securities and Exchange Commission ( the “SEC”) on March 24, 2008 (the “Original Report”), of Network CN Inc., a Delaware corporation ( the “Company”, “our”, “we”, or “us”). We are filing this Amendment No. 1 to include the comments received from the Staff of the SEC with respect to (1) amendment to the Report of Independent Registered Public Accounting Firms as a result of Webb & Company. P.A. being replaced with Jimmy C.H. Cheung & Co as our principal independent auditor. and (2) additional disclosure on the accounting policies for prepayments of advertising operating rights and convertible promissory notes and warrants included inPart II, Item 6. “Management’s Discussion and Analysis or Plan of Operation”- Critical Accounting Policies andPart II, Item 7. “Financial Statements and
